Ness, Chief Judge and Littlejohn,
(dissenting):
We agree that the Respondent is guilty of misconduct. We disagree as to the appropriate sanction. The Constitution *294imposes upon this Court .. jurisdiction over the admission to practice law and the discipline of persons admitted.” Necessarily included within this authority is the supervision of the conduct of attorneys as they pursue their profession in the practice of law. The Bar should be alerted by a more serious sanction that conduct such as that involved here will not be tolerated. We would suspend this attorney from the practice of law for a period of one (1) year.